Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 1 of 17 PageID: 8136




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


                                                     Case No.: 2:17-CV-00177-CCC-MF
  IQVIA, NC. and IMS SOFTWARE
  SERVICES, LTD,

         Plaintiffs! Counterclaim Defendants,

  vs.                                                 ORDER & OPINION OF THE SPECIAL
                                                                 MASTER
  VEEVA SYSTEMS, NC.,

         Defendant] Counterclaim Plaintiff.




         This matter comes before the Special Master on Defendant-Counterclaim Plaintiff Veeva

  Systems, Inc.’s (“Veeva”) motion to compel Plaintiffs-Counterclaim Defendants IQVIA, Inc.

  and UvIS Soffivare Serviccs, LTD. (collectively “IQVIA”) to produce documents relating to: (1)

  Cegedim’s TPA policy and TPA decisions with respect to OneKey (whether the vendor is Veeva

  or a third party); (2) Cegedim’s pricing of OneKey in any non-U.S. geography, including Europe

  and any European regions or nations; (3) Cegedim’s sale of OneKey, including customer lists,

  win-loss records, and invoice data; and (4) OneKey financial information, including revenue,

  profit, and cost. Afier considering the submissions of the parties, based upon the following, it is

  the opinion of the Special Master that Veeva’s motion is GRANTED in part.

                                            DISCUSSION
         Arguments
         Veeva’s Arguments
         By way of background, Veeva explains that it alleges that IQVIA participated in a group

  boycott conspiracy with Cegedim, a European company that IQVIA competed against before

  acquiring its CRM and data business, including Cegedim’s OneKey product. Veeva alleges that
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 2 of 17 PageID: 8137




  although they were direct competitors, IQVIA and Cegedim conducted a coordinated campaign

  to categorically deny Veeva access to the MOM market, including through Cegedim’s

  exclusionary TPA policy. In its counterclaims, Veeva specifically alleges: “IQVJA and

  Cegedim’s anticompetitive conduct outside of the United States has a direct, substantial, and

  reasonably foreseeable effect on domestic commerce, as well as Veeva’s ability to export

  products from the United States. That anticompetitive conduct also gave rise to Veeva’s antitrust

  counterclaims.”

         Veeva argues that the Special Master’s March 28, 2018 Order compelled IQVIA to

  produce “relevant documents related to the United States and global or geographic areas

  including the United States. After reviewing IQVIA’s production of foreign documents with a

  nexus to the United States, Veeva determined that additional relevant foreign documents exist

  and are important to proving its counterclaims. Pursuant to the Special Master’s Order, the

  parties then met and conferred. According to Veeva, IQVIA reffises to produce these four

  specific categories of documents related to OneKey, claiming that the documents have no

  reasonably ibreseeable impact on U.S. commerce and that producing them would be unduly

  burdensome and disproportionate to the needs of the case. Veeva asserts that IQVIA, the party

  resisting the discovery, has the burden of clarifying and explaining its objections and providing

  support therefor.

         Veeva argues that the Cegedim documents are relevant. According to Veeva, IQVIA’s

  assertion that the documents concern conduct that has no reasonably foreseeable impact on U.S.

  commerce fails both legally and factually. Veeva asserts that Judge Cecehi’s denial of IQVIA’s

  motion to dismiss forecloses IQVIA’s argument as the argument that Cegedim’s exclusionary

  conduct is beyond the reach of the Sherman Act because it took place overseas was already



                                                  2
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 3 of 17 PageID: 8138




  considered and rejected by Judge Ceechi. Additionally, Veeva argues that the standard is not

  whether the documents have a reasonably foreseeable impact on U.S. commerce as numerous

  decisions have stated that foreign documents relating to antitrust allegations are relevant under

  Rule 26(b) without evaluating their effect on U.S. commerce.

         Veeva thither asserts that the requested Cegedim information is relevant for liability,

  product market definition, market power, and damages. Veeva maintains that its request for

  Cegedim’s TPA policy and TPA decisions with respect to OneKey (whether the vendor is Veeva

  or a third party), bears on the subject matter of the action because that conduct forms the heart of

  Veeva’s group boycott claim. Veeva explains that in its counterclaim it alleges that Cegedim, as

  soon as its merger with TQVIA was announced (and before the merger was consummated), began

  to rethse to sign any TPA agreements unless they explicitly excluded Veeva MDM products.

  Veeva thus alleges a coordinated campaign by Cegedim and IQVIA to deny Veeva access to the

  MDM software market in violation of antitrust laws.

         Veeva argues that similarly, IQVIA cannot show that information related to Cegedim’s

  pricing and sale of OneKey is irrelevant. According to Veeva, Cegedim’s pricing of OneKey

  sheds light on the relevant product market (e.g. uniform pricing across geographic regions could

  help establish a larger market), on market power (e.g. the pricing may far exceed cost or pricing

  in other regions), and on damages (e.g. what Veeva’s reference product might have been able to

  earn in Europe had it not been for IQVIA and Cegedim’s exclusionary conduct). Vceva argues

  the same analysis applies to OncKcy sales information and financial information.

         Veeva also argues that in any event, even if IQVIA were entitled to produce only

  documents that have a reasonably foreseeable effect on U.S. commerce, the requested Cegedim

  documents satisfy that criterion. Veeva explains that Cegedim’s European conduct had a direct,



                                                   3
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 4 of 17 PageID: 8139




  substantial, and reasonably foreseeable effect on U.S. commerce because the data markets and

  software markets are complementary and intertwined. Veeva believes life sciences companies

  prefer to standardize purchases across the world thus it explains that if a company relies on

  Cegedim OneKey in France and Veeva OpenData in the Unites States, it would need both

  Cegedim and Veeva to sign a TPA with whichever MDM provider it chooses. Under these

  circumstances, if Cegedim reffises to sign a TPA for Veeva’s MDM, then the health sciences

  company would be unable to use Veeva’s MOM worldwide, which would result in it choosing a

  different MDM provider. Therefore, Veeva explains that although Cegedim’s conduct in this

  scenario took place entirely in France, its actions had a direct, substantial, and reasonably

   foreseeable effect on the MDM market in the United States. Vecva further asserts that because

   the data mid software products are complementary, such foreign conduct also has a foreseeable

   effect on the Reference Data market in the Unites States, as the company is less likely to choose

   Veeva OpenData when it passes on Veeva’s MDM Software.

          Veeva points to Hartford Fire Insurance Company, where the Supreme Court held that

   manipulation in Europe of the market for one product (reinsurance) had a reasonably foreseeable

   effect in the U.S. market for a closely related product (insurance). Veeva believes this matter is

   the same, just with Reference Data substiwted for reinsurance and MDM substituted for

   insurance.

          Veeva argues that each of the six proportionality factors favor it. Veeva believes the

   issues at stake relating to Veeva’s counterclaims are important as IQVIA’s alleged anti-

   competitive conduct harms life sciences customers, and ultimately consumers that take drugs.

   Veeva argues that IQVIA’s anticompetitive conduct prevents those companies from using Veeva

   products, reduces choice, raises customer cost, and excludes Veeva from the market. The amount



                                                   4
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 5 of 17 PageID: 8140




  in controversy is hundreds of millions of dollars. Veeva asserts that the case is important for it

  and the marketplace. As for the parties’ relative access to information, Veeva argues it cannot

  gain access to IQVIA’s internal sales, commercial, and marketing information without discovery.

  Veeva asserts that this is direct evidence of the product market, anticompelitive conduct, and

  damages that prove Veeva’s case. Veeva further asserts that IQVIA has a large and well

  resourced legal and financial depariment.

          IQVIA’s Arguments
          IQVIA asserts that the Special Master’s March 28, 2018 Order & Opinion determined

  that “the burden posed by Veeva’s discovery requests is too onerous in light of the possible

  benefits to Veeva’s case.” Thus instead of ordering the discovery’ requested by Vceva, the

   Special Master adopted IQVIA’s proposal: “IQVIA has provided the Special Master with an

  acceptable method to limit the scope of Veeva’s requests; it has suggested that it provide relevant

  documents that relate to the United States, geographic areas such as North America that include

   the United States, and documents that relate to global markets.” The Special Master then ordered

   Veeva to digest the information produced by IQVIA and then meet and confer with IQVJA “to

   detemune whether documents from additional geographic regions should be produced.” IQVIA

   argues that the purpose of the Court staging discovery in this manner was so that to the extent

   necessary, Veeva could provide IQVIA with narrowly tailored global discovery requests that did

   not impose an undue burden on IQVIA. Instead, IQVIA asserts that Veeva’s additional requests

   substantially overlap with those at issue in Veeva’s motion to compel over a year ago.

          IQVIA argues that Veeva’s additional requests are as broad, and in some instances, even

   broader than its previous requests. IQVIA argues that Veeva’s additional requests do not reflect

   considerations of the discovery IQVIA has provided and tailoring of revised requests in light of

   that discovery. IQVIA asserts that it has produced substantial discovery related to Cegedim’s

                                                   5
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 6 of 17 PageID: 8141




  OneKey offering, including documents responsive to Veeva’s additional requests for Cegedim

  OneKey pricing, sales, and financial information and Cegedim’s TPA policy and decisions with

  respect to OneKey. IQVIA asserts that it also collected, reviewed, and produced documents from

  a number of Cegedim employees designated as custodians in this case and produced some

  15,000 documents from these custodians prior to the Cegedim acquisition date, including

  approximately 700 excel spreadsheets alone that hit on financial terms.

          IQVIA further argues that Veeva’s requests that it produce Cegedim OneKey TPA,

  pricing, sales, and financial information from everywhere in the world are not narrowly tailored.

  TQVIA argues that the Special Master’s March 28, 2018 Order expressly contemplated that, to

  the extent additional documents would be produced, such production would be limited, including

  by geographic region. IQVIA argues that Veeva’s additional requests are virtually unlimited and

  that collection, review, and production of documents of this breadth would be unduly

  burdensome. By way of example, IQVIA argues it would be burdensome for it to produce all

   invoices for all Cegedim’s sales of OneKey or cost information for the sources of Cegedim’s

  millions of records of information, in almost 100 countries. IQVIA argues that there are less

   burdensome ways for Veeva to acquire the information it seeks.

          IQVIA argues that Vecva has not met its burden to establish the relevance of its

   Additional Requests. According to IQVIA, Veeva’s Cegcdim allegations pertain to a discrete

   period in time—from the announcement of TQVTA’s acquisition of certain CRM and strategic

   data businesses of Cegedim in June 2014, to the completion of the acquisition in April 2015.

   However, Veeva’s requests for documents and communications related to Ccgcdim TPA policy

   and decisions and Cegedim pricing, sale, and financial information related to OneKey are far

   broader than the IQVIAJCegedim conduct Vceva takes issue with.



                                                   6
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 7 of 17 PageID: 8142




          With respect to Cegedim TPA policy and decisions, IQVIA argues that Veeva has not

   articulated why its current production is deficient or otherwise not sufficient, or what additional

   information Veeva seeks with specificity. As written, Veeva’s requests encompass Cegedim

  decisions on countless TPAs requested by customers around the world. IQVIA argues the

  breadth of this request cannot be justified by Veeva’s counterclaims, which target Cegedim’s

   denial of TPAs relating to Veeva over a discrete time period. IQVIA asserts that it has already

  produced Cegedim documents relating to Cegedim decisions denying Veeva TPAs. IQVIA

   argues that Veeva’s assertions of relevance relate entirely to Cegedim denial of TPAs concerning

   Veeva—and IQVIA has already produced documents responsive to this topic. IQVIA asserts that

   Veeva has failed to address how Cegedim TPAs relating to third parties are relevant to Veeva’s

   counterclaims, and Veeva makes no allegation regarding Cegedim third party TPAs. Thus

   IQVIA argues that Veeva has not carried its burden to demonstrate the relevance of the

   additional documents it requests.

          With respect to Cegedim’s pricing and sale of OneKey Financial Information, IQVIA

   argues it has already produced a significant amount of information related to: (I) Cegedim’s sale

   of OneKey, including customer lists, win-loss records, and invoice data; and (2) OneKey

   financial information, including revenue, profit, and cost, to the extent this infornrntion

   overlapped with information relating to the United States, North America, or global markets.

   IQVJA argues that Veeva has not explained why IQVIA’s current production is deficient or

   otherwise not sufficient.

          IQVIA argues that Veeva’s requests as written would encompass Cegedim’s customer-

   specific pricing of OneKey for customers in nearly 100 countries; documents relating to

   Cegedim’s sale of OneKey to customers in nearly 100 countries; and OneKey financial



                                                    7
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 8 of 17 PageID: 8143




  information such as the cost of compiling OneKey offerings in 100 countries. IQVIA       argues   that

  it is Veeva’s burden to show that the information it requests is relevant, not IQVIA’s burden.

  IQVTA rejects Vecva’s assertion that the information is relevant because it may help demonstrate

  that IQVIA used its alleged market power to prevent Veeva from competing     in   the alleged global

  market for healthcare reference information. IQVIA argues that Veeva did not have compchng

  refercncc information offerings in Europe at the time of Cegedim’s purportcdly exclusionary

  conduct. IQVIA argues that when Veeva launched its OpenData reference information at the

  end of March 2015, it only had reference information for the United States, China, England, and

  Australia. Thus IQVIA argues that Vecva’s assertions that Cegedim’s pricing of OneKey is

  relevant to establish the gcographic scope of the reference data market or to establish Cegedim’s

  market power in the alleged global reference information market fall flat.

         IQVIA argues that Veeva’s additional requests are unduly burdensome in light of

  IQVIA’s production of foreign documents. IQVIA maintains that it is not its position that

  Cegedim’s exclusionary conduct is beyond the reach of the Sherman Act because it took place

  oversees. IQVIA asserts that it has already produced all relevant documents that had: (1) a direct

  connection to the United States; and/or (2) an implied/potential connection to the United States.

  IQVIA asserts that it objects to the production of foreign documents beyond these two categories

  that are not proportional or relevant to the case. IQVIA argues that the precedent on which

  Veeva relies did not consider the burden of producing worldwide discovery pursuant to the

  proportionality standard. IQVIA argues that the Special Master already considered the precedent

  in Vecva’s prior motion to compel and denied Vecva’s motion and ordered Vceva to articulate

  more limited requests once it reviewed and digested TQVIA’s production. IQVTA asserts that the

  Court gave Veeva an opportunity to demonstrate the relevance of any additional foreign



                                                   8
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 9 of 17 PageID: 8144




  discovery it claimed it needed, and Vccva has not done so. IQVIA maintains that Veeva has not

  articulated a category of foreign documents that were not already produced under the Court’s

  March 28, 2018 Order that are relevant to Veeva’s counterclaims. IQVIA fiwther argues that

  Veeva has also not articulated a workable standard by which JQVIA could collect, review, and

  producc the additional documents Veeva demands without providing worldwide discovery,

  which it describes as a herculean effort that Veeva previously advocated for and that the Court

  rejected.

          Veeva’s Reply Arguments
          Veeva asserts that IQVIA’s arguments are wrong, but that a few of their newly proposed

   limitations Veeva would have accepted. Veeva maintains that the Court should order IQVIA to

   produce documents sufficient to show Cegedirn’s OneKey pricing, sales, and financial

   information in Europe, including comprehensive win-loss data and invoice data, and documents

   from 2013 through 2015 relating to Cegedim TPA decisions and TPA policy.

          Veeva believes that TQVIA does not seriously dispute that Vecva’s requests are relevant.

   Veeva argues that Cegedim TPA policies and decisions relate directly to Veeva’s counterclaims.

   Veeva asserts that IQVIA acknowledges that documents related to Cegedim’s denial of TPAs

   concerning Veeva are relevant. TQVIA indicated that it had produced this information but Veeva

   maintains that its assertions were unclear and that IQVIA only seemed to indicate that it has

   produced documents that on their face admit an explicit desire to block Veeva’s product. Veeva

   argues that this does not exhaust the documents relevant to Veeva’s countcrclaims because it

   would not include: (I) Cegedim’s TPA policies generally (and internal discussions surrounding

   the formulation of those policies); (2) Cegedim’s process for evaluating TPA requests; (3)

   discussions of Cegedim’s competitors and IP concerns in the reference data, CRM, and MDM



                                                  9
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 10 of 17 PageID: 8145




   markets; and (4) communications about Veeva TPA requests that were granted (potentially

   because the mutual customer exerted pressure on Cegedim), and the like.

          Veeva asserts that Cegedim’s TPA policy documents establish the context against which

   individual TPA decisions would be evaluated for anti-competitive intent. Veeva argues that TPA

   conduct for vendors other than Veeva is relevant because how Cegedim treated other CLM and

   MDM providers is probative of its true motivation when it chose to engage in a group boycott of

   Veeva. Veeva asserts that it would also provide important context for understanding Cegedim’s

   actions toward Veeva with respect to TPAs.

          Veeva argues that Cegedim OneKey pricing, sales, and financial information is relevant

   and important to market definition, market power, damages, and causation. Vceva asserts that

   Ccgcdim’s pricing of OneKey sheds fight on relevant product market and market power, because

   uniform pricing across geographic regions shows a global market and pricing above cost

   indicates market power. Veeva farther asserts that evidence regarding Cegedim’s salc of OneKey

   goes directly to market power, damages, and causation. Moreover, Vccva alleges that Cegedim’s

   sales information will show which contracts IQVtMCegedim stole through its anticompetitive

   conduct.

          According to Veeva, its presence or absence in the market docs not diminish the

   relevance of Cegedim pricing, sales, and financial information for dcfining one of the relevant

   product markets, Reference Data. Veeva believes this information establishes the contours of the

   market and IQVIA’s monopolization of the market when it acquired Cegedim’s data businesses.

   Moreover, Veeva alleges that JQVTA and Cegedim excluded Veeva from the market, including

   in Europe, by blocking TPAs for the use of OneKey reference data in Veeva’s MDM software,

   In any event, Veeva argues that it began selling reference data under the same network brand



                                                  10
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 11 of 17 PageID: 8146




   name as its MDM software as early as August 2013. Thus Veeva argues that IQVIA’s one

   purported basis for challenging the relevance of these documents fails.

           Veeva believes TQVIA’s arguments as to proportionality and burden are meritless. Veeva

   argues its requests for foreign documents are nanowly tailored. Veeva asserts that it has asked

   for specific categories of documents relating to Cegedim and OneKey, with a focus on Europe.

   Veeva maintains that it will accept sufficient-to-show documents for Cegedhn’s pricing, sales,

   and financial information relating to its OneKey product in foreign markets. As for TPA-related

   documents, Veeva asserts that it is willing to limit this request to documents from 2013 through

   2015.

           Veeva asserts that IQVIA has not applied the six proportionality factors, nor did it

   articulate specific reasons why the burden of collecting and producing these documents would

   outweigh their relevance. Veeva argues that IQVIA relies on unsubstantiated and conclusory

   statements to support its burden argument.

           Veeva further rejects IQVIA’s argument that because it has produced some foreign

   documents that have a direct or potential connection to the United States, it need not produce

   anything else. Veeva argues that IQVIA does not get to determine for itself what is sufficient for

   Veeva’s antitrust counterclaims.

           Oiilnion

           Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery

   regarding “any nonpdvilcgcd material that is relevant to any party’s claim or defense and

   proportional to the needs of the case, considering the importance of the issues at stake in the

   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

   resources, the importance of the discovery in resolving the issues, and whether the burden or



                                                    11
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 12 of 17 PageID: 8147




   expense of the proposed discovery outweighs its likely benefit.” It is “well recognized that the

   federal rules allow broad and liberal discovery.” Pacini v, Macy ‘E, 193 F,3d 766, 777-78 (3d Cir.

   1999). Relevance is a broader inquiry at the discovery stage than at the trial stage, see Nestle

   Food C’oip. v. Aetna Cos. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant

   information need not be admissible at trial if the discovery appears reasonably calculated to lead

   to the discovery of admissible evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000).

           While relevant information need not be admissible, the burden remains on the party

   seeking discovery to “show that the information sought is relevant to the subject matter of the

   action and may lead to admissible evidence.” Cover v. City of Trenton, 192 F.R.D. 154, 159

   (D.NJ. 2000). When establishing the parameters of discovery relevance, it is the claims and

   defenses of the parties, in the Complaint and other pleadings, which set the guardrails for

   discoverable information. Nat’l Union Fire Ins. Co. of Pittsburgh, PA. v. Becton, Dickinson &
                                                   *3 (D.N.J. Apr. 23, 2019).
    Co., No. CV 14-4318 (CCC), 2019 WL 1771996, at

           A court may deny a discovery request if “[ajfier assessing the needs of the case, the

    amount in controversy, the parties’ resources, the importance of the issues at stake in the action,

    and the importance of the discovery in resolving the issues,   .   .   .   there exists a likelihood that the

    resulting benefits would be outweighed by the burden or expenses imposed as a consequence of

    the proposed discovery.” Salamone v. C’arter s Retail, Inc., No. CIV.A. 09-5856 GEB, 2011 WL

    310701. at *10 (D.N.J. Jan. 28, 2011), afPd, No. CW.A. 09-5856 GEB. 2011 WL 1458063

    (D.N.J. Apr. 14, 2011) (citing Takacs v. Union Cty., No. CWA 08-711 KSN/MAS, 2009 WL

    3048471, at *1 (D.N.J. Sept. 23, 2009)). “The purpose of this rule of proportionality is to guard

    against redundant or disproportionate discovery by giving the court authority to reduce the

    amount of discovery that may be directed to matters that are otherwise proper subjects of


                                                     12
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 13 of 17 PageID: 8148




  inquiry.” Takacs v. Union Cry, No. CWA 08-711 KSWMAS, 2009 WL 3048471, at *3 (D.N.J.

   Sept. 23, 2009) (citing Bowers v. Nat ‘1 Collegiate Athletic Ass ‘n, No. CIV. A. 97-2600 IBS,

  2008 WL 1757929, at *6 (D.N.J. Feb. 27, 2008)). A party resisting discovery on the grounds of

   burden or expense “bears the burden of showing specifically how the request is burdensome.”

   C’arnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 2010 WL 4922701, at *3 (W,D. Pa. Nov. 29,

   2010).

            (1)        Cegedim’s TPA Policy and TPA Decisions with respect to OneKey
            IQVIA asserts that it has produced substantial discovery related to Cegedim’s OneKey

   offering, including documents responsive to Veeva’s additional requests for Cegedim OneKey

   pricing, sales, and financial information and Cegedim’s TPA policy and decisions with respect to

   OneKey. IQV1A asserts that it also collected, reviewed, and produced doeumcnts from a number

   of Cegedim employees designated as custodians in this case and produced some 15,000

   documcnts from these custodians prior to the Cegedim acquisition date, including approximately

   700 excel spreadsheets alone that hit on financial terms.

            Veeva argues that this does not exhaust the documents relevant to Veeva’s counterclaims

   because it would not include: (1) Cegedim’s TPA policies generally (and internal discussions

   surrounding the formulation of those policies); (2) Cegedim’s process for evaluating TPA

   requests; (3) discussions of Cegcdim’s competitors and IP concerns in the reference data, CRM,

   and MDM markets; and (4) communications about Vceva TPA requests that were granted

   (potentially because the mutual customer exerted pressure on Cegedim), and the like. However,

   Vecva asserts that it is willing to limit its TPA related request to documents from 2013 through

   2015.

            It is the opinion of the Special Master that Vccva has met its burden to demonstrate the

   relevance of Cegedht’s TPA policy and TPA decisions. Documents related to Cegedim’s denial

                                                    13
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 14 of 17 PageID: 8149




   of TPAs concerning Veeva are relevant as they relate to Vceva’s counterclaims that IQVIA

   participated in a group boycott conspiracy with Cegedim. Veeva has also demonstrated that

   Cegedim’s TPA policies generally and TPA conduct for vendors other than Veeva are relevant.

          The burden then switches to IQVIA to demonstrate how Veeva’s request is unduly

   burdensome. IQVIA argues that the Special Master previously determined that this information

   is burdensome as the additional requests substantially overlap with those at issue in Veeva’s

   motion to compel over a year ago. IQVL4 also asserts that it has already produced a significant

   amount of information responsive to this request.

          In light of Veeva’s agreement to limit its TPA related request to documents from 2013

   through 2015, it is thc opinion of the Special Master that Veeva has appropriately nanowed its

   discovery requests. However, with respect to conduct for vendors other than Veeva, while Veeva

   has articulated relevance by explaining that how Cegedirn treated other CRM and MDM

   providers is probative of its truc motivation when it chose to engage in a group boycott of Veeva

   and because it may provide important context for understanding Cegedirn’s actions toward

   Veeva with respect to TPAs, the Special Master does not believe the probative value of this

   information outweighs the burden or expenses imposed by the request, which would require

   IQVIA to produce all TPA decisions for all of its customers in newly 100 countries. In light of

   this, the Special Master will require IQVIA to produce sufficient to show documents. After

   assessing the needs of the case, the amount in controversy, the parties’ resources, the importance

   of the issues at stake in the action, and the importance of the discovery in resolving the issues,

   IQVIA is ordered to produce: (1) documents relating to Cegedim’s TPA policy and TPA

   decisions related to Veeva from 2013 through 2015; (2) documents relating to Cegedim’s TPA

   policies generally from 2013 through 2015 (and internal discussions surrounding the formulation



                                                   14
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 15 of 17 PageID: 8150




   of those policies); (3) documents relating to Cegedim’s process for evaluating TPA requests

   generally from 2013 through 2015; and (4) documents sufficient to show Cegedim ‘s TM

   decisions related to third party vendors from 2013 through 2015. These documents are to be

   produced within thirty days of the date of this Order.

           (2)         Cegedim’s Pricing of OneKey
          Veeva asserts that Cegedim’s pricing of OneKey sheds light on relevant product market

   and market power because uniform pricing across geographic regions shows a global market and

   pricing above cost indicates market power. The Special Master believes Veeva has satisfied its

   burden to demonstrate the relevance of Cegedim’s pricing of OneKey.

          IQVTA argues that Veeva’s requests as written would encompass Cegedim’s customer-

   specific pricing of OneKey for customers in nearly 100 countries and that die resulting benefits

   would be outweighed by the burden or expenses imposed as a consequence of the proposed

   discovery. However, Veeva maintains that it will accept sufficient to show documents for

   Cegedim’s pricing, sales, and financial information relating to its OneKey product in Europe.

           It is the opinion of the Special Master that Vecva has met its initial burden to dcmonsfrate

   the relevance of Cegedim’s pricing of OneKey. Veeva has adequately explained how pricing of

   OneKey may shed light on the relevant product market (e.g. uniform pricing across geographic

   regions could help establish a larger market), on markct power (e.g. the pricing may far exceed

   cost or pricing in other regions), and on damages (e.g. what Veeva’s reference product might

   have been able to earn in Europe had it not been for IQVIA and Cegedim’s exclusionary

   conduct).

           The Special Master is cognizant of IQVIA’s arguments that this request would

   encompass pricing of OneKey for customers in nearly 100 countries. However, in light of

   Vceva’s assertion that it will accept documents sufficient to show Cegedim’s pricing of OneKey

                                                    15
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 16 of 17 PageID: 8151




   in Europe, the Special Master does not believe that IQVIA has met its burden to demonstrate that

   producing sufficient to show documents responsive to this request would be unduly burdensome

   and disproportionate to the needs of the case. Accordingly, the Special Master will order IQVIA

   to produce documents sufficient to show Cegedim’s pricing of OneKey in Europe from 2012 to

   the present within thirty days of the date of this Order.

           (3)         Cegedim’s Sale of OneKey
          Vceva asserts that evidence regarding Cegedim’s sale of OneKey goes directly to market

   power, damages, and causation. Veeva believes Cegedim’s sales information will show which

   contracts lQVIAJCegedim stole through its anticompetitive conduct.

           IQVIA argucs that Vceva’s requests as written would encompass documents relating to

   Cegedim’s sale of OneKey to customers in nearly 100 countries. However, Veeva has indicated

   that it will accept sufficient to show documents for Cegedim’s pricing, sales, and financial

   information relating to its OneKey product in Europe.

           It is the opinion of the Special Master that Veeva has met its burden to demonstrate the

   relevance of Cegedim’s sale of OneKey, including customer lists, win-loss records, and invoice

    data as this information may show evidence of market power, damages, and causation, and more

    specifically may show which contracts IQVIA’Cegcdim allegedly stole through its alleged

    anticompetitive conduct.

           In light of Veeva’s assertion that it will accept documents sufficient to show Cegedim’s

    sale of OneKcy in Europe, the Special Master does not believe that IQVIA has met its burden to

    demonstrate that producing sufficient to show documents responsive to this request would be

    unduly burdensome and disproportionate to the needs of the case. Accordingly, the Special

    Master will order IQVIA to produce documents sufficient to show Cegedim’s sale of OneKey in



                                                      16
Case 2:17-cv-00177-CCC-MF Document 247 Filed 07/11/19 Page 17 of 17 PageID: 8152




   Europe from 2012 to the present, including customer lists, win-loss records, and invoice data

   within thirty days of the date of this Order.

          (4) OneKey Financial Information
          It is the opinion of the Special Master that Veeva has met its burden to demonstrate the

   relevance of Cegedim’s OneKey financial information, as OneKey financial information may

   shed light on market power, damages, and causation.

           In light of Veeva’s assertion that it will accept documents sufficient to show Cegedim’s

   sale of OneKey financial information in Europe, the Special Master does not believe that IQVIA

   has met its burden to demonstrate that producing sufficient to show documents responsive to this

   request would be unduly burdensome and disproportionate to the needs of the case. Accordingly,

   the Special Master will order IQVIA to produce documents sufficient to show Cegedim’s

   OneKey financial information in Europe from 2012 to the present, including revenue, profit, and

   cost within thirty days of the date of this Order.




                                                        Special Master


   Date: July 10, 2019




                                                        17
